UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1100


PATRICK O. CHRISTIAN,

                      Plaintiff – Appellant,
          v.

JAMES TOWNSEND, Property Manager, Monroe Hall; RODNEY
MOORE, Chief of Police, Charlotte Mecklenburg Police
Department; DANIEL E. BAILEY, JR., Sheriff, Mecklenburg
County Sheriff Department; TOM CALLAHAN, US Postmaster,
Charlotte Mecklenburg US Post Office; CARSON DEAN, CEO,
Charlotte Mecklenburg Mens Homeless Shelter; FNU BURKE,
General Surgeon, W.G. Hefner VA Medical Center; LYNN R.
HOLMES, Chief Executive Officer, NC Employment Security
Commission,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:12-cv-00021-MOC-DCK)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Patrick O. Christian, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Patrick    O.    Christian       appeals   the   district      court’s

order   dismissing     his   civil   rights     complaint    under   28     U.S.C.

§ 1915(e) (2006).        We have reviewed the record and find that

this appeal is frivolous.            Accordingly, we dismiss the appeal

for the reasons stated by the district court.                    Christian v.

Townsend,   No.   3:12-cv-00021-MOC-DCK          (W.D.N.C.   Jan.    19,    2012).

We   dispense   with   oral    argument      because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                         2